To:

19015803637

Case 20-30237-KKSp, DOG Anges led 06/01/20 Page 109) 3.100 p. 1 of

  
    
 

    

MUR URC ote e tte MeL Tet Lat ete

Debtor 1 BRANDON D BURTON
Feet Name

Mide Name Lact Meng

    

Dabter 2
(Spouse, if ming) Fret tame Me Newre Laal Mare

Unaed States Bankruptcy Court for the: NORTHERN DISTRICT OF FLORIDA
Cease numper 20-30237
(i erro)

 

 

     
   
 

 

Official Form 427
ee
Cover Sheet for Reaffirmation Agreement 12/16

Anyono who Is party to a reaffirmation agrooment may fill out and filo this form, Fill It out complataly, attach it to the reaffirmation agreement,
and file the documants within the time set under Bankruptcy Rule 4008,

EE =xerain the Repayment Terms af the Reaffirmation Agreemont

I Who is tho creditor? Regions Bank d/b/a Regions Mortgage
| Natne of tha creditor

 

 

 

P HOWMBCH IG INOUE a date that the bankruptcy case ls filed § 123,843.32
To ba paid under the reaffinnation agreement $ 123,843.32

$268.3 par month for months (iffixed Interest rate)
! (Plus Fserow if Applicable)

3. What Is the Annual Before the bankruptcy case was fled ____ 3.6250 »

Percontago Rate {APR)
Bankruptcy Code Under the reaffirmatian egreament —___ 3.8250 % ° Fixed rate
§ 524(k)(3)(E).) C) Adjustable rate

§

 

i
| of interest? (See
!

4, Does collateral cecuro ONo

 

 

 

 

   

    
      
    

| We Gente Gi Yas, Describe tha collateral, 2610 YOUNGWOOD LANE CANTONMENT, FL 32533

[ Current market value §

t

i i

5. Doos the creditor assert

[that the debt ig No

nondigchargeabla? QO Yes. Attach an explanation of the nature of tha debt and the basis for contending that tha debt is nondischargeable
Sgputsise y nt sik Secret t Wa UES ERTIES UPAR crete ot SET iepnpiis

6. Using information from “gash J on Scien aetna eae aad exported Naga oa ani ays

 

fEeTS* al eee dies 7 nde re and J = iy
Schodute I: Your Incame ANTE RN REE olere Opie Gat Preto UE
(Official Form 1081) and :
Schedulo J: Your 6a. Combined monthly Income from $
Expensos (Official Form fina 12 of Schedule |

108), fill In the amounts.

    

    
    

aflar payroll deductions

Schedule J

6c. Monthly payments on all —s¢§ oe” #69. Monthly payments on all oy AI

reaffirmed dabts not listed on ' reaffirmed debts not included in Sete ee

Schedule J monthly expenses

6d. Schedulod net monthly Income $ { 4 3. gs) 8h, Present nat manthly Income 3 DY .30.

Subtract lines 6b and 6c fram 6a. :; Subtract linas 6f and 69 from 6e.

If the total is less than Q, put the If tha total is lege than 0, put the
number In brackets. : number in brackets,

Offical Form 427 , Cover Sheet for Roaftirmation Agraemont . paga 1

incomet-ant! exponger. OF UC OaTBEN Ab MENS 53 fr:
Sei NER GIRS ean as Baer yay

Se, Monthly incame from an sourcas G

|

|

|

|

| 5b, Monthly expenses from line 22c of __ 5904.4 { Gf. Monthly expenses —s§ 3 B
:

|

|

Pp

 

 
1a:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| ore No, go to line 11.
i

led 06/01/20 Page 2 Qf2, s.2400 p. 2 ot 3
Case 20-30237-KKS,,.DQGyesdiyusiled
LYULSuU SoS
Debtor 1 BRAN DO N DB U RTON Case number (7keonm, 20-3 0237
Fint kame hed te Home Cont Nam

I, Are the income amounts Bo i
| on Ines 6a and 6e QO Yes. Explain why they are different and complete line 40. |
ditforant? |

I
| Z. a i
ry &
j8. Are the exponse Oyo
{ amounts on linos 6b Yes. Explain why they are diffarent and complete line 70. '
{and 6f different? s o
| FO fAMAL | Ouleyeg :
. _ ¢ !
! I
‘8, Is the net monthly - Ono |
| Income in line 6h less Ces, A Presumption of hardship arises (uniess the craditor is a credit union).
i than 0? Explain how tha debtor will make monthly payments on the reaffirmed debt and pay olher living expenses. ;
i Complete fine 10, |
, t
i |
|
1 t
| |
i '
i
10. Debtor's cortification ‘ . i
| about tines ge | certify that each explanation on lines 7-9 is true ang correct,
| lf any anawer on lines 7-9 Is

Yes, the debtor must eign

| Wall ne anewers on finaa To Signature of Debtor 1 Signature of Debtor 2 (Spouse Only in a Joint Case)

 

 

la Did an attomey represent Oo
| the debtor in negotiating Yes, Has the attomey executed a dactarallon or an affidavit to support the reaffirmation agreament?
the reaffirmation Ow

agreement?
Yes

 

 

 

Whooaver fills out this form | certify that the attached agreemont is a trua and correct copy of the reaffirmation agreement betwean the

 

 

 

 

 

Q) ebtor or Debtor's Atlomey
Q) Credhor or Craditor’s Attomey

I must sign hero. “partlas identified on thls Covor Sheot for Reaffirmation Agreement.

i ‘

i x (Y\wy tA—— Date 05 /2i}o52>
: Signature mm forty

4 N\ 1c wae fe i er

! Printed Nema

Check one:

oe

 

 

Official Form 427 Covor Sheet for Reatfirmation Agroament page 2
20-30237-KKS 5h) WGotstisad HEA 06/01/20 Page 30195 3.2400 p. 3 of 9
Case - . TOW:

10: LIVLISUSDS!

Form 24004 (1215)

 

 

k one.
¢sumpftion of Undue Hardship
o Presomption of Undue Hardship

See Debtor's Statement tn Support of Reaffirmation,
Part II below, to determine which bax to check.

 

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA
BRANDON D BURTON

In re ; Case No. 20-30237
Debtor

Chapter 7

REAFFIRMATION DOCUMENTS

Name of Creditor: Regions Bank d/b/a Regions Mortgage

[_] cheek this box i¢ Creditor is a Credit Union

PARTI. REAFFIRMATION AGREEMENT

Agreement, you must review the important disclosures, instructions, and definitions found in Part V of
this form,

 

 

A. Brief description of the original agreement being reaffirmed: __ Real Estate Loan
: For example, auto foan

B. AMOUNT REAFFIRMED: 3 123,843.32
1S 43.32 |

See the definition of “Ainount Reaffirmed” in Part V, Section C below.
C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is__3.6250 9.
See definition of “Annual Percentage Rate” in Part V, Section C below.

This is a (check one) XT Fixed rate © Variable rate
Case 20-30237-KKSy rod Qh GehygsF led 06/01/20 Page 4 Of 3:24pm op. 4 oof 9

10: LYULIBUIOS!

Form 2400A, Resffirmation Documants Page 2

D. Reaffirmation Agreement Repayment Terms (cheek and complete one):

oO $ per month for months starting on
(Plus Escrow if Applicable)
A Describe repayment terms, including whether future Payment amount(s) may be different from

the initial payment amount.
Adjustable Rate Mortgage, Loan Modification Agreement or Step Rate Loan

 

 

E. Describe the collateral, if any, securing the debt:

Description: 2610 YOUNGWOoOoD LANE CANTONMENT, FL 32533

Current Market Value $ N/A
$NA

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?

OC Yes. What was the purchase price for the collateral? $
$e
XJ No. What was the amount of the original loan? $ 124,814.25
——_—_ 144,814.25

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed
debt and any related agreement:

Terms as of the _ Terms After
Date of Bankruptcy Reaffirmation

Balance due (including

Sees and costs) $ $
Annual Percentage Rate % “”
Monthly Payment. $ $

 

 

is box if the creditor is agreeing to provide you with additional future credit in connection with

PART I. DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT
A. Were you represented by an attomey during the course of negotiating this agreement?
Check one, Yes L] No

B. Is the creditor a credit union?

Check one. [Wes No
Case 20-30237-KKS rrld Botsbisad Hed OG/01/20 Page S PhP 3.24 p. 5 of 3

10: LYVLIBUSOS!

Form 2400A, Reaffirmation Documents Page 3

C. If your answer to EITHER question A. or B. above is “No,” complete 1. and 2. below.

1. Your present monthly income and expenses are:

a. Monthly income from all sources after payroll deductions g b 2
(take-home pay plus any other income) 3; 5 3 /

b. Monthly expenses (including all reaffirmed debts except

this one) $ 482 34
c. Amount available to pay this reaffirmed debt (subtract b. from a.) $< )O ¥ G?
d. Amount of monthly payment required for this reaffirmed debt $ 50 ‘ 5 0

If the monthly payment on this reaffirmed debt (line a.) is greater than the amount you have available to
pay this reaffirmed debt (line c.), you must check the box at the top of page one that says “Presumption
of Undue Hardship.” Otherwise, you must check the box at the top of page one that says “No
Presumption of Undue Hardship.”

2. You believe that this reaffirmation agreement will not impose an undue hardship on you or your
dependents because:

Chéck one of the two statements below, if applicable:
You can afford to make the payments on the reaffirmed debt because your monthly income is
greater than your monthly expenses even after you include in your expenses the monthly
payments on all debts you are reaffirming, including this one.
[] You can afford to make the payments on the reaffirmed debt even though your monthly income

is Jess than your monthly expenses after you include in your expenses the monthly payments on
all debts you are reaffirming, including this one, because:

Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were “Yes,” check the following
statement, if applicable:

[J You believe this Reaffirmation Agreement is in your financial interest and you can afford to
make the payments on the reaffirmed debt.

Also, check the box at the top of page one that says “No Presumption of Undue Hardship.”
Case 20-30237-KKSrrod Qed ysFiled 06/01/20 Page 6,0f,% .2490 p. bof 3

Ue LIUsAIUUIUIT

Form 2400A, Reatfirmntion Documcats Page 4

PART I. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
‘T hereby certify that:
(1) Lagree to reaffirm the debt described above.

(2) efore signing this Reaffirmation Agreement, I read the terms disclosed in this Reaffirmation

B
Agreement (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V
below;

(3) The Debtor’s Statement in Support of Reaffirmation Agreement (Part I] above) is true and

(4) Iam entering into this agreement voluntarily and am fully informed of my rights and

Date \ 12] 20 Signature

Date Signature |
—

 

ebtor
Joint Debtor, if any
Reaffirmation Agreement Terms Accepted by Creditor:

Creditor Regions Bank d/b/a Regions Mortgage 7139 Goodlett Farms Pkwy, Cordova, TN 38016

 

 

 

 

 

sR bal ew ie 0 tah ‘ Address

MMehw ani ce (tes, .

Datis Jones, Banking Officer i eee osfjoore
|

Print Name of Representative Signature Date

Thereby certify that: (I) this agreement represents a fully informed and Voluntary agreement by the debtor; (2)
this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) I have
fully advised the debtor of the legal effect and consequences of this agreement and any default under this

however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page I and the creditor is not a Credit
Union.

Date f da Signature of Debtor’s Attomey Dw

A
Print Name of Debtor's Attorney lA, bo DY S yor
wit EY
ee ko

Case 20-30237-KKS oP Qh ad ywFiled 06/01/20 Page 7 Of, 2 3:24pm op. 7) oof 9

Form 2400A, Reaffrmation Documents Page 5

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest. If these steps, which are detailed in the Instructions provided in Part V, Section
B below, are not completed, thé Reaffirmation Agreement is not effective, even though you have signed it.

A. DISCLOSURE STATEMENT

2. Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
reaffirm a debt by any law, Only agree to reaffirm a debt if it is in your best interest. Be sure you can
afford the payments that you agree to make.

3. What if your creditor has a Security interest or lien? Your bankruptcy discharge does not eliminate
any lien on your property. A “‘lien?’ is often referred to as a security interest, deed of trust, mortgage, or
security deed. The property subject to a lien is often referred to as collateral. Even if you do not
reaffirm and your personal liability on the debt is discharged, your creditor may still have a right under
the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal
property that is exempt or that the trustee has abandoned, you may be able to redeem the item rather
than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the current value
of the collateral, as the pasties agree or the court determines.

4. How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into
a reaffirmation agreement, you must do so before you receive your discharge. After you have entered
into a reaffirmation agreement and all parts of this form that require a signature have been signed, either
you or the creditor should file it as soon as possible. The signed agreement must be filed with the court

no later than 60 days after the first date set for the meeting of creditors, so that the court will have time
to schedule a hearing to approve the agreement if approval is required. However, the court may extend
the time for filing, even after the 60-day period has ended.

5. Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time
before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
your Reaffirmation Agreement is filed with the court, whichever oceurs later. To rescind (cancel) your
Reaffirmation Agreement, you must notify the creditor that your Reaffirmation A greement is rescinded
(or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed.
Case 20-30237-KK Serb? Qhogehaash led 06/01/20 Page 8.069, 3.140 8 of S

10: LYULIBUSOS/

Form 2400A, Reaffirnstion Documents Page 6

6. When will this Reaffirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
it is filed with the court unless the reaffirmation is presumed to be an undue hardship. If the
Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
set a hearing to determine whether you have rebutted the presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it
is filed with the court. -

b. Ifyou were not represented by an attorney during the negotiation of your Reaffirmation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it. To have the
court approve your agreement, you must file a motion. See Instruction 5, below. The court will notify
you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this hearing, at
which time the judge will review your Reaffinnation Agreement. If the judge decides that the
Reaffirmation Agreement is in your best interest, the agreement will be approved and will become

effective. However, if your Reaffirmation Agreement is for a consumer debt secured by a mortgage,
deed of trust, security deed, or other lien on your real property, like your home, you do not need to file a
motion or get court approval of your Reaffirmation Agreement.

7. What if you have questions about what a creditor can do? If you have questions about reaffirming a
‘debt or what the law requires, consult with the attomey who helped you negotiate this agreement. If you
do not have an attorney helping you, you may ask the judge to explain the effect of this agreement to
you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
creditor “may” do, it is not giving any creditor permission to do anything. The word “may” is used to
tell you what might occur if the law permits the creditor to take the action.

B. INSTRUCTIONS

1. Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
review and complete the information contained in the Reaffirmation Agreement (Part I above). If your
case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

2. Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part II above). Be sure that
you can afford to make the payments that you are agreeing to make and that you have received a copy of
the Disclosure Statement and a completed and signed Reaffirmation Agreement.

3. Ifyou were represented by an attomey during the negotiation of your Reaffirmation Agreement, your
attorney must sign and date the Certification By Debtor’s Attomey (Part IV above).

4. You or your creditor must file with the court the original of this Reaffirmation Documents packet and a
completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

5. Ifyou are not represented by an attorney, you must also complete and file with the court a Separate
document entitled “Motion for Court Approval of Reaffirmation Agreement” unless your Reaffirmation
Agreement is for a consumer debt secured by a lien on your real property, such as your home. You can
use Form 2400B to do this.
see aveavvvsvss Case 20-30237-KKS pro QQAtiywsFiled 06/01/20 Page 9,0f,9,, 3:24pm p. 9 of 3

Form 2400A, Reaffirmation Documents Poee 7

Cc. DEFINITIONS

1. “Amount Reaffirmed” means the total amount of debt that you are agreeing to pay (reaffirm) by
entering into this agreement. The total amount of debt includes any unpaid fees and costs that you are
agreeing to pay that arose on or before the date of disclosure, which is the date specified in the
Reaffirmation Agreement (Part I, Section B above). Your credit agreement may obligate you to pay
additional amounts that arise after the date of this disclosure. You should consult your credit agreement
to determine whether you are obligated to pay additional amounts that may arise after the date of this
disclosure.

2. “Annual Percentage Rate” means the interest rate on a loan expressed under the rules required by
federal law. The annual percentage rate (as opposed to the “stated interest rate”) tells you the full cost
of your credit including many of the creditor’s fees and charges. You will find the annual percentage
rate for your original agreement on the disclosure statement that was given to you when the loan papers
were signed or on the monthly statements sent to you for an open end credit account such as a credit
card.

3. “Credit Union” means 2 financial institution as defined in 12 U.S.C. § 461(b)(1)(A)(iv). It is owned
and controlled by and provides financial services to its members and typically uses words like “Credit
Union” or initials like “C.U.” or “F.C.U.” in its name.
